Citation Nr: 0734131	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-32 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the residuals of multiple disc injuries of the 
cervical spine.


REPRESENTATION

Veteran represented by:	Bayard Marin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1998 to 
March 2001. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The veteran testified at a personal hearing at the RO before 
a Veterans Law Judge in August 2004.  A transcript of his 
testimony has been associated with the claims file.  The 
Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in March 2006 for further development and 
adjudicative action.  In a November 2006 Supplemental 
Statement of the Case (SSOC), the RO/AMC most recently 
affirmed the determination previously entered.  

In December 2006, the veteran requested, through his 
representative, a hearing with an RO Decision Review Officer.  
The hearing was scheduled in April 2007 and subsequently 
rescheduled to give the veteran's representative the 
opportunity to review the veteran's claims file before the 
hearing.  The hearing was rescheduled for June 2007; however, 
the veteran and his representative did not attend the 
scheduled hearing.  The case has been returned to the Board 
for further appellate review. 

The veteran was informed in a letter dated September 2007 
that the Veterans Law Judge he had testified before had since 
left the employment of the Board.  The veteran and his 
representative were informed that the veteran had the right 
to an additional hearing; the veteran responded, through his 
attorney, that he did not wish to have another Board hearing, 
but continued to request a local hearing with an RO Decision 
Review Officer.

The appeal is REMANDED to the RO via AMC in Washington, DC.  
VA will notify you if further action is required on your 
part.



REMAND

The Board notes that a letter was sent to the veteran in 
April 2007 which contained information concerning the 
scheduled June 2007 RO hearing.  The letter referenced a 
veterans' service organization as the veteran's 
representative rather than the private attorney the veteran 
has retained.  It is unclear from the conflicting language in 
the letter whether the veteran's attorney received notice of 
the scheduled June 2007 local office hearing with a Decision 
Review Officer.  Therefore, to ensure due process, the claim 
is remanded for the RO to schedule the veteran for a hearing 
at the RO before a Decision Review Officer.  The notice of 
such hearing should reflect the proper representative, and 
the claims file should reflect that such notice was provided 
to the proper representative in addition to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a local 
hearing with a Decision Review Officer.  A 
copy of the notice advising of the date and 
time of the hearing should reflect the 
correct representative, and the claims file 
should reflect that such notice was also 
provided to the correct representative.  A 
copy of the transcript of the hearing 
should be placed in the claims file. 

2.  If additional evidence or testimony 
subsequent to the November 2006 
supplemental statement of the case is 
received, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



